FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME FELICIANO URIAS-REYES,                     No. 11-70752

               Petitioner,                       Agency No. A071-637-442

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Jaime Feliciano Urias-Reyes, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen and rescind his in absentia deportation order. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the

petition for review.

      Nor did the BIA abuse its discretion in denying Urias-Reyes’ motion to

reopen because it was filed more than eighteen years after his final order of

deportation, see 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1), Urias-Reyes did not establish

the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897,

and Urias-Reyes’ conceded in his declaration that he received notice of the August

6, 1991, hearing at which he was ordered deported in absentia. See 8 U.S.C.

§ 1252b(c).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-70752